 1   BROWN AND SEELYE PLLC                                     HONORABLE MARY JO HESTON
     Ellen Ann Brown Esq.                                          HEARING DATE: April 9, 2020
     Susan H. Seelye Esq.                                                    TIME: 1:00 pm
 2   744 South Fawcett Ave                                       RESPONSE DATE: April 2, 2020
     Tacoma, WA 98402                                                         Chapter 13
     Telephone 253-573-1958                                                  Tacoma, WA
 3   Facsimile 253-274-1200

 4                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re
                                                     In Chapter 13 Proceeding
 7
     CHRISTOPHER STEVEN EPLEY
     LAURA ELLEN EPLEY                               No. 118-43131-MJH
 8
                                                     RESPONSE TO TRUSTEE’S
 9
                      Debtor(s)                      MOTION TO DISMISS
     ______________________________
10

11
     COMES NOW the above-referenced debtor(s) through their attorneys of record and
     states:
12
       The Debtors have fallen behind on their payments and with the current coronavirus
13
     crisis in place have uncertain employment for the near future. The Debtors agree to the
14
     dismissal of their bankruptcy at this time and will refile when their circumstances have
15
     changed and employment is certain.
16
          Dated March 19, 2020.
17

18
          /s/ Ellen Ann Brown
19        ____________________________________
          ELLEN ANN BROWN WSB#27992
20        Attorneys for Debtor(s)

21

22

23

24

25
     RESPONSE      Page 1                                              BROWN and SEELYE PLLC
                                                                      744 South Fawcett Ave.
                                                                          Tacoma, WA 98402
                                                                             253-573-1958
